Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 23, 2021 has been entered.
 	Claims 1-20 are pending and will be considered for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0133862 A1 (“Singh”) in view of US 2020/0151743 A1 (“Acriche”).
	Claim 1: Singh teaches a method comprising:
receiving, from a client device (Fig. 1, “110”), a first set of listing data for generating a listing of an item for sale (paragraph [0026], lines 1-7; paragraph [0059]) on an online marketplace (Fig. 1, “120”; paragraph [0020], lines 1-7; paragraph [0022], lines 1-3; paragraph [0031], lines 1-3);
generating an input based on the first set of listing data (Fig. 8, “802”, “804”, “810”, “816”, and “824” show input for listing data; paragraph [0059]);
based on historical listing data associated with previous listings posted to the online marketplace, outputting a first likelihood value based on the input, the first likelihood value indicating a likelihood that the listing will result in a sale within a given time period (paragraph [0060], lines 4-11); and
causing presentation of a graphical indicator on a display of the client device based on the first likelihood value, the graphical indicator representing the likelihood that the listing will result in the sale within the given time period (Fig. 8, “820” shows a probability of 75% of selling the item within 7 days).
Singh does not teach a machine-learning model trained on historical listing data.  However, Acriche teaches a marketplace for listing items (paragraph [0063], lines 17-20) that uses a machine-learning model trained on historical listing data (paragraphs [0097] and [0098]) to generate a likelihood of response score (paragraph [0099], lines 8-10).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Acriche into the invention of Singh. One of ordinary skill in the art would have been motivated to do so in order to generate a likelihood of response score using a machine-learning model, as taught by Acriche.
Claim 2: The cited prior art teaches the limitations of claim 1 as noted above.  Singh also teaches after causing presentation of the graphical indicator, receiving, from the client device, a second set of listing data for generating the listing; determining, based on the first set of listing data and the second set of listing data, an updated likelihood value indicating the likelihood that the listing will result in a sale within a given time period; and updating presentation of the graphical indicator on the display of the client device to representing the updated likelihood value (Fig. 8, “820”; paragraph [0060], lines 4-17 teaches updating the probability of sale for a given time period as the user enters more details about the item).
Claim 3: The cited prior art teaches the limitations of claim 1 as noted above.  Singh does not teach that the graphical indicator is a graphical representation of a dial indicator, the dial indicator including a hand positioned within the dial indicator to represent the first likelihood value.  However, this limitation is not functionally involved in the steps of the recited method.  This limitation is deemed to be nonfunctional descriptive material.  The steps of the claimed invention would be the same regardless of how the information was presented to the user.  The difference between the Applicant’s display and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claim 4: The cited prior art teaches the limitations of claim 1 as noted above.  Singh does not teach that the graphical indicator is a two-dimensional chart, the two-dimensional chart including a first axis representing the first likelihood value and a second axis representing the first time period, the first likelihood value being a function of the first time period.  However, this limitation is not functionally involved in the steps of the recited method.  This limitation is deemed to be nonfunctional descriptive material.  The steps of the claimed invention would be the same regardless of how the information was presented to the user.  The difference between the Applicant’s display and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claim 5: The cited prior art teaches the limitations of claim 1 as noted above.  Singh also teaches determining, based on the first set of listing data, a recommended modification to be performed to the listing of the item for sale (Fig. 8, “802” shows recommended details the user should provide); determining an expected change to the first likelihood value resulting from performance of the recommended modification; and causing presentation of a notification on the paragraph [0060], lines 4-17 teaches updating the probability of sale for a given time period as the user enters more details about the item).
Claims 6 and 7: The cited prior art teaches the limitations of claim 1 as noted above.  Singh also teaches that the first set of listing data including values for at least two listing data fields (Fig. 8 shows fields for photos, title, category, condition, and brand); and includes images of the item listed for sale (Fig. 8 shows a field for adding photos; paragraph [0033]).
	Claim 8: This claim is rejected under the same rationale as set forth above in claim 1. 
Claim 9: This claim is rejected under the same rationale as set forth above in claim 2. 
Claim 10: This claim is rejected under the same rationale as set forth above in claim 3. 
Claim 11: This claim is rejected under the same rationale as set forth above in claim 4. 
Claim 12: This claim is rejected under the same rationale as set forth above in claim 5. 
Claims 13 and 14: These claims are rejected under the same rationale as set forth above in claims 6 and 7. 
Claim 15: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 16: This claim is rejected under the same rationale as set forth above in claim 2. 
Claim 17: This claim is rejected under the same rationale as set forth above in claim 3. 
Claim 18: This claim is rejected under the same rationale as set forth above in claim 4. 
Claim 19: This claim is rejected under the same rationale as set forth above in claim 5. 
Claim 20: This claim is rejected under the same rationale as set forth above in claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625